Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein at least one of the imaging devices is provided in each case in connection with the vertical support structure of the hoisting apparatus” in claim 16, and “providing at least one of the imaging devices in connection with each vertical support structure of the hoisting apparatus” in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 16:	Claim 16 recites the limitation "the operating environment and running platform" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.	Claim 16 recites the limitation "the travel direction and speed of the hoisting apparatus" in line 9.  There is insufficient antecedent basis for this limitation in the claim.	Claim 16 recites “at least one imaging device … in connection with the hoisting apparatus … wherein at least one of the imaging devices is provided in each case in connection with the vertical support structure of the hoisting apparatus”. The scope of the claim cannot be ascertained. The specific structure being claimed is not clear. For instance, it appears the claim is directed to a single camera being provided at multiple locations. Moreover, it is not understood what is meant by “provided in each case in connection with the vertical support”. What is the case? What is the connection (logical/physical/situational)? Moreover, a drawing would be necessary to understand the claimed 
Claim 17 recites the limitation "the position data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “the determined speed of the hoisting apparatus”. The specific speed to which the limitation refers cannot be understood at least because each vertical support is associated with its own speed that is to be synchronized. For examination the claim will mean a synchronized travel speed of the hoisting apparatus. 
Claims 18, 19, recite “at least one identifiable object”. It is not understood whether the limitation refers to the at least one identifiable object as recited in claim 16 from which they depend. 
Claim 19 recites the limitation "the position data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said identifiable objects" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the track" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the identifiable objects" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the identifiable objects" in lines 1-22.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 23:	Claim 23 recites the limitation "the calculated position data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.	Claim 23 recites “the determined travel speed of the hoisting apparatus”. The specific speed to which the limitation refers cannot be understood at least because each vertical support is associated with its own travel speed that is to be synchronized. For examination the claim will mean a synchronized travel speed of the hoisting apparatus. 
As to claim 24:	Claim 24 recites the limitation "the calculated position data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.	Claim 24 recites “the determined travel speed of the hoisting apparatus”. The specific speed to which the limitation refers cannot be understood at least because each vertical support is associated with its own travel speed that is to be synchronized. For examination the claim will mean a synchronized travel speed of the hoisting apparatus.
As to claim 25:	Claim 25 recites the limitation "the calculated position data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.	Claim 25 recites “the determined travel speed of the hoisting apparatus”. The specific speed to which the limitation refers cannot be understood at least because each vertical support is associated with its own travel speed that is to be synchronized. For examination the claim will mean a synchronized travel speed of the hoisting apparatus.
Claim 26 leaves the reader in question as to what is being claimed at least because “at least one imaging device” appears to be a double inclusion because the phrase is also recited in claim 16 from which claim 26 depends. Are there multiple imaging devices? Is protection sought for a single camera being used for different purposes? The scope of the claim cannot be ascertained. 	Moreover, “for another purpose” is not clear because it does not identify a purpose from which “another purpose” may be distinguished.
Claim 27 is directed to determining “separately”, however, it is not understood from what such a determination performed “separately” in the case on only one vertical support structure. 
Claim 28 recites the limitation "the operating environment and running platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 29:	Claim 29 recites the limitation "the operating environment and running platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.	Claim 29 recites the limitation "the travel direction and speed of the hoisting apparatus" in line 11.  There is insufficient antecedent basis for this limitation in the claim.	Claim 29 recites the limitation "the imaging devices" in line 5.  There is insufficient antecedent basis for this limitation in the claim.	Claim 29 recites “providing at least one of the imaging devices … saving images by at least one camera”. Because a camera is disclosed as an imaging device, it is not understood whether the providing step is meant to include an imaging device other than the camera. The scope of the claim cannot be ascertained.	Claim 29 recites “at least two images saved at different times”, but it is not understood whether they are the images from “at least one camera”, or images from “at least one of the imaging devices”. The reader is left in question as to what protection is sought.
As to claim 30:	Claim 30 recites the limitation "the position data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.	Claim 30 recites “the travel speed of the hoisting apparatus”. The specific travel speed to which the limitation refers cannot be understood at least because each vertical support is associated with its own travel speed that is to be synchronized. For examination the claim will mean the synchronized travel speed of the hoisting apparatus.   
Claim 31 recites “wherein at least one imaging device provided in connection with the hoisting apparatus comprises at least one camera provided in connection with the movable hoisting apparatus for another purpose.” It is not understood whether this limitation refers to the same imaging device set forth by the “providing” step of claim 29. Are there multiple imaging devices? Is protection sought for a single camera being used for different purposes? The scope of the claim cannot be ascertained.
Claims 17-27, 30-31 are rejected at least for failing to resolve the deficiencies of their rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18-29, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muck et al. (US 2018/0181134 A1).
As to claim 16, as best can be understood, Muck teaches an arrangement in connection with a movable hoisting (w.r.t “hoisting”, at least see the end-effector is raised to a higher location on the Z-axis – [125]) apparatus (see assembly 10, F.1), an entirety of the hoisting apparatus being movable in relation to the operating environment (FIG. 1 illustrates a  – [60]) and running platform (58, F.1) and comprising at least one vertical support structure acting as a support leg of the hoisting apparatus (The gantry axis subassembly 100 in various aspects, may include at least two, and preferably four legs 104, with at least one, and preferably two at each end – [67]), the arrangement comprising at least one imaging device and a processor provided in connection with the hoisting apparatus,	wherein said at least one imaging device is adapted to save images, which at least partly present the surroundings of the hoisting apparatus (The at least one perception sensor may in various aspects, be positioned for taking and communicating images of the work site to the computer for processing by a perception software subsystem. In various aspects, the perception sensor may be any suitable three dimensional perception camera that utilizes stereo vision, laser scanning, laser time-of-flight, or any other mean of imaging a scene in three dimensions. The perception sensor may include, for example, a pair of stereo vision cameras. – [10]),	wherein said processor is adapted to identify at least one identifiable object (it is noted that any physical object is inherently “identifiable”) from at least two images saved at different time instants and to determine the direction and speed of travel of the hoisting apparatus based on at least the position of the identifiable object in said at least two images saved at different time instants (control/controlled speed and direction is determined on the basis of visual feedback), and wherein at least one of the Rail curvature may be observed using perception sensors 340. The sensors 340, such as stereo cameras 342, communicate images within their fields of view to the perception subsystem module 414 which uses the algorithm discussed above to identify lines and angles within the field of view and compare the images to the grid map data for the longitudinal rebar 52 lines. When moving at small increments, the changing curvature can be measured. The assumption may be made that the rebar follows the screed rail so the curvature of the longitudinal rebar lines will be close to the curvature of the screed rail 58. Those changes can be used to adjust the motion instructions from the motion control subsystem modules to the drive motors 184 and drive wheels 150 on the gantry legs 104. – [135]; w.r.t The perception subsystem may calculate from the images communicated by the perception sensors the direction of the path and communicates the direction to the motion planning subsystem, which calculates and communicates travel instructions comprised of the direction, extent and speed of travel of the drive system for effecting the calculated travel instructions by control of the drive motor. – [147]).
As to claim 18, as best can be understood, Muck teaches the arrangement as claimed in claim 16, wherein at least one identifiable object comprises an object not predefined (e.g. an identifiable rail 
As to claim 19, as best can be understood, Muck teaches the arrangement as claimed in claim 16, wherein at least one identifiable object (intersection; it is noted that any physical object is inherently “identifiable”) comprises a reference point known in advance (mapped point), and the processor is adapted to calibrate the position data of the hoisting apparatus by utilizing the identification of the reference point known in advance and a known position of the hoisting apparatus in the usage environment (motion control is calibrated on the premise of verifying whether an expected intersection location matches a calculated location, [122], [123], [124], [125]).
As to claim 20, as best can be understood, Muck teaches the arrangement as claimed in claim 16, wherein the arrangement further comprises at least one object identifiable on the basis of graphical properties thereof (it is noted that physical objects are inherently identifiable on the basis of graphical properties thereof), which is provided on the running platform of the hoisting apparatus in the travel area of the hoisting apparatus in the vicinity of the route of the hoisting apparatus, whereby the at least one object, identifiable based on the graphical properties, forms at least one of said identifiable objects ([135]).
As to claim 21, as best can be understood, Muck teaches the arrangement as claimed in claim 16, wherein at least one of the identifiable objects (it is noted that any physical object is inherently “identifiable”) comprises a fastening member of the track of the hoisting apparatus (58, 60, F.1).
As to claim 22, as best can be understood, Muck teaches the arrangement as claimed in claim 19, wherein at least one of the identifiable objects (it is noted that any physical object is inherently “identifiable”) comprises a unique reference point whose position is unambiguously identifiable (each object has a distinct location, thus they are “unambiguously identifiable” according to their location. 58, 60, F.1).
As to claim 23, as best can be understood, Muck teaches the arrangement as claimed in claim 16, where the processor is adapted to utilize the determined travel speed of the hoisting apparatus and/or the calculated position data of the hoisting apparatus for synchronising the operation of the various parts of the hoisting apparatus (420, F.40).
As to claim 24, as best can be understood, Muck teaches the arrangement as claimed in claim 16, wherein the processor is adapted to utilize the determined travel speed of the hoisting apparatus and/or the calculated position data of the hoisting apparatus for the identification of loads handled by the hoisting apparatus and/or for stock accounting related to the loads handled by the hoisting apparatus ([122], [123]).
As to claim 25, as best can be understood, Muck teaches the arrangement as claimed in claim 16, wherein the processor is adapted to utilize the determined travel speed of the hoisting apparatus and/or the calculated position data of the hoisting apparatus for parking the hoisting apparatus in relation to the load beingandled and/or for gripping the load (an end effector being handled and/or an end effector’s gripping jaws are controlled on the basis of the motion of the hoisting apparatus being parked so that the end effector/gripping jaws may be lowered and raised, [124], [125]; Alternatively, or additionally, see halting under unsafe conditions, [110]).
As to claim 26, as best can be understood, Muck teaches the arrangement as claimed in claim 16, wherein at least one imaging device comprises at least one camera provided in connection with the hoisting apparatus, the images saved by the at least one imaging device being additionally used for at least one other purpose (412, 416, F.40).
As to claim 27, as best can be understood, Muck teaches the arrangement as claimed in claim 16, wherein the processor is adapted to determine separately a position data of each vertical support structure of the hoisting apparatus ([133]).
As to claim 28, as best can be understood, Muck teaches a movable hoisting apparatus, an entirety of the hoisting apparatus being movable in relation to the operating environment and running platform, and comprising the arrangement as claimed in claim 16  (see [62] w.r.t “movable”, and see the citations and rationale for the rejection of claim 16).
As to claim 29, as best can be understood, Muck teaches a method in connection with a movable hoisting apparatus, an entirety of the hoisting (w.r.t “hoisting”, at least see the end-effector is raised to a higher location on the Z-axis – [125]) apparatus (see assembly 10, F.1) being movable in relation to the operating environment (FIG. 1 illustrates a portion of an embodiment of the apparatus 10 in use at a work site, such as that shown in FIG. 2. The work site shown is a non-linear, curved roadway, which may be on the ground or may be an elevated bridge deck. Work sites may also be linear, sloped, uneven, non-linear, and/or have more gradual or sharper curves than the one shown in the figures. – [60]) and running platform (58, 60, F.1) and comprising at least one vertical support structure acting as a support leg of the hoisting apparatus (The gantry axis subassembly 100 in various aspects, may include at least two, and preferably four legs 104, with at least one, and preferably two at each end – [67]), wherein the method comprises:	providing at least one of the imaging devices in connection with each vertical support structure of the hoisting apparatus; saving images by at least one camera provided in connection with the movable hoisting apparatus, the images at least partly presenting the surroundings of the hoisting apparatus (The at least one perception sensor may in various aspects, be positioned for taking and communicating images of the work site to the computer for processing by a perception software subsystem. In various aspects, the perception sensor may be any suitable three dimensional  – [10]);	identifying in a processor at least one identifiable object (it is noted that any physical object is inherently “identifiable”) from at least two images saved at different time instants; determining in said processor the travel direction and speed of the hoisting apparatus on the basis of at least the position of the identifiable object in said at least two images saved at different time instants (control/controlled speed and direction is determined on the basis of visual feedback); and determining in said processor separately the travel speed and direction of each vertical support structure to utilize the determined travel speed of the hoisting apparatus for synchronising the travel speed of the vertical support structures (Rail curvature may be observed using perception sensors 340. The sensors 340, such as stereo cameras 342, communicate images within their fields of view to the perception subsystem module 414 which uses the algorithm discussed above to identify lines and angles within the field of view and compare the images to the grid map data for the longitudinal rebar 52 lines. When moving at small increments, the changing curvature can be measured. The assumption may be made that the rebar follows the screed rail so the curvature of the longitudinal rebar lines will be close to the curvature of the screed rail 58. Those changes can be used to adjust the motion instructions from the motion control subsystem modules to the drive motors 184 and drive wheels 150 on the gantry legs 104. – [135]; w.r.t The perception subsystem may calculate from the images communicated by the perception sensors the direction of the path and communicates the direction to the motion  – [147]).
As to claim 31, as best can be understood, Muck teaches , wherein at least one imaging device provided in connection with the hoisting apparatus comprises at least one camera provided in connection with the movable hoisting apparatus for another purpose (see 412 and/or 416, F.40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muck as applied to claims 16, 29 respectively above, and further in view of Iijima et al. (US 6,118,475 A).
As to claim 17, as best can be understood, Muck teaches the arrangement as claimed in claim 16. However, “wherein the processor is additionally adapted to calculate the position data of the hoisting apparatus by integrating the determined speed of the hoisting apparatus” may not be explicitly disclosed.The integrating portion 12 receives the L image motion vector information 7' and R image motion vector information 8' sent from the respective comparing and investigating portions 7, 8, and outputs final motion vector information 12'. – c.12, l. 63-67; w.r.t c.11, l.46 through c.12, l.67).	It would have been obvious to incorporate the teachings of Iijima into the system of Muck as described. The motivation being to more robustly determine motion of the hoisting apparatus.
As to claim 30, as best can be understood, Muck teaches the arrangement as claimed in claim 29. However, “wherein the position data of the hoisting apparatus is further calculated by integrating the travel speed of the hoisting apparatus, determined in the process” may not be explicitly disclosed.	In a related invention, Iijima teaches calculating position data by integrating the determined speed of the hoisting apparatus (The integrating portion 12 receives the L image motion vector information 7' and R image motion vector information 8' sent from the respective comparing and investigating portions 7, 8, and outputs final motion vector information 12'. – c.12, l. 63-67; w.r.t c.11, l.46 through c.12, l.67).	It would have been obvious to incorporate the teachings of Iijima into the system of Muck as described. The motivation being to more robustly determine motion of the hoisting apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ADAM D TISSOT/Primary Examiner, Art Unit 3663